Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Response to Arguments
Previous objection to the drawings have been withdrawn due to the amended claims.
Previous rejection of claims 1-4, 6-9 and 11-17 under 35 USC 112(a) have been withdrawn due to the amended claims.
Applicant’s arguments, see pgs 7-9, with respect to the rejection of claims 1-4, 6-9 and 11-17 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive. Neither reference, DeDiemar (US 3,804,345) or Holmes (US 8,256,698 B2) disclose the first jaw die contacts the support below the protrusion. Therefore, the rejections have been withdrawn. 
However, given the applicant’s amendment to remove the limitation of “first jaw die contacting said movable jaw both above and below said protrusion” in order to overcome the 112(a) rejection made in action dated, 10/14/2020, art previously applied in action dated, 6/9/2020, can now be applied once again. Both references, Lehtonen (US 6,402,072 B1) and Rust (US 2017/0274383 A1) disclose the first jaw die contacts the movable jaw above the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtonen et al (hereinafter “Lehtonen”) (US 6,402,072 B1).
Regarding Claim 1, Lehtonen discloses a jaw crusher (Fig 3), comprising: a first sidewall (7); a second sidewall (7) spaced apart from said first sidewall (Col 3, Lines 1-6 describe two side walls on opposite sides); a shaft (13) at least partially supported by said first and second sidewalls (7); a movable jaw (12) at least partially supported by said shaft (13); a first jaw die (11) mounted to said movable jaw (12); a fixed jaw (10) supported between said first and second sidewalls (7); a second jaw die (9) mounted to said fixed jaw (10); and a support (15) (Fig 3) disposed at a lower end (Mod Fig 4 below) of said movable jaw (12) and disposed to support said first jaw die (11), said support 

    PNG
    media_image1.png
    568
    767
    media_image1.png
    Greyscale

Regarding Claim 2
Regarding Claim 3, Lehtonen further discloses said support surface is generally upward facing (Mod Fig 4 above shows the support surface facing left at an upward angle and therefore facing generally upward).
Regarding Claim 4, Lehtonen further discloses said support surface is disposed above said lower end of said first jaw die (Mod Fig 4 above).
Regarding Claim 6, Lehtonen further discloses said support surface is disposed at an upper end of said support (15) (Mod Fig 4 above).
Regarding Claim 7, Lehtonen further discloses said support surface is upwardly angled with respect to an upper surface of said support (15) (Mod Fig 4 above shows the support surface facing upward and to the left and is therefore is considered to be upwardly angled with respect to the upper surface).
Regarding Claim 8, Lehtonen further discloses said protrusion comprises a generally vertically extending surface (Mod Fig 4 above shows this surface extending upwards as it extends left and therefore is considered to extend generally vertically). 
Regarding Claim 9, Lehtonen further discloses said protrusion comprises a lower surface (Mod Fig 4 above shows the lower surface within a recess of the support 15).
Regarding Claim 11, Lehtonen further discloses said protrusion extends at least partially into a cavity in said first jaw die (Mod Fig 4’ below shows the protrusion extending into a cavity of the first jaw die 11).

    PNG
    media_image2.png
    568
    787
    media_image2.png
    Greyscale

Regarding Claim 12, Lehtonen further discloses said protrusion comprises a generally upward facing upper surface (Mod Fig 4’ above).
Regarding Claim 13, Lehtonen further discloses said protrusion comprises a generally inward facing surface, said inward facing surface being disposed inside said cavity (Mod Fig 4’ above shows the inward facing surface disposed inside the cavity of the first jaw die 11 and facing the inside of the jaw crusher where material is crushed).
Regarding Claim 14, Lehtonen further discloses said protrusion comprises a generally downward facing surface, said downward facing surface being disposed at least partially inside said cavity (Mod Fig 4’ above shows the downward facing surface within the cavity of the first jaw die 11).
Regarding Claim 15, Lehtonen further discloses said support (15) further comprises a support member (16) disposed on an opposing side of said support (15) 
Regarding Claim 16, Lehtonen further discloses said support member (16) is disposed at least partially below said protrusion (Mod Fig 4’ above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al et al (hereinafter “Rust”) (US 2017/0274383 A1) in view of Holmberg et al (hereinafter “Holmberg”) (EP 2810718 A1).
Regarding Claim 1, Rust discloses a jaw crusher (44), comprising: a first sidewall (Mod Fig 2 below); a second sidewall (Not Shown) spaced apart from said first 

    PNG
    media_image3.png
    780
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    430
    637
    media_image4.png
    Greyscale

While Rust discloses the support is a separate element and appears to be removable from said movable jaw (44), Rust does is silent towards what the connection is that removably secures the support against said movable jaw.
However, in the same field of endeavor, Holmberg teaches of a movable jaw (105) having a mounted jaw die (114) (Fig 1) with a support (126) (Mod Fig 2 below) where it is common for the support (126) to be removably secured against the movable jaw (105) by a connection such as fasteners (Mod Fig 2) for the purpose of retaining both the support and the jaw die in place (Col 5, Lines 44-46).

    PNG
    media_image5.png
    221
    490
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the support’s connection of 
Regarding Claim 17, Rust further discloses a tensioning actuator (80) operably coupled to said movable jaw (44)4Response OA 02/21/2020Appl. No.: 15/702,955Atty Ref.: 39277.10009US02; a secondary function actuator (22) disposed to perform a secondary function (¶36, Lines 3-10 describe a tramp relief function); a secondary function valve (valve 72 within manifold 70 as seen in Fig 3) in fluid communication with said secondary function actuator (22) (¶36, Lines 17-21) (Fig 3), said secondary function valve (72) being configured to selectively actuate said secondary function actuator (¶36, Lines 17-21 describe the flow of oil is controlled and therefore the actuation is controlled); a hydraulic power unit (110) operably coupled to said tensioning actuator (80) and said secondary actuator (Fig 3) (¶38, Lines 15-20); a bypass valve (87) operably coupled to said hydraulic power unit (110); an accumulator (85); a pressure sensor (96), said pressure sensor (96) in fluid communication with said accumulator (85); and a controller (120), said controller (120) configured to change a state of said bypass valve (87) based on a state of said secondary function valve (72) and a signal generated by said pressure sensor (96) (¶40, Lines 2-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725